Title: To Thomas Jefferson from John Stuart Kerr, 24 December 1801
From: Kerr, John Stuart
To: Jefferson, Thomas


          
            Sir,
            Manila 24th. Decr. 1801
          
          I have the honour to enclose for your Excelly. a Letter from a Gentln. who remits for the Philosofical Society a box of Marine Curiostys, wch. I wish safe to hand & worthy your Excellys. approban.
          This Gentleman has resided at Manila and the Provinces of this Island, thirty years, and in all his Occupations and Employments, always dedicated his Studys in Naturalena, amongst his ivestigationes in different places of this Archipeligo, particular observationes for more than twenty Years, touching the flux and reflux of the Sea round the Philipines and an object little known before this, altho many Navigators affirms that the Tides throughout the Archipeligo Oriental is irregular, haveing the contrary a constante order, altho difft. to that of Europe. he has compared his Observationes with all the informationes that he could obtain of the pacific Ocean: and no doubt that his discoverys touching these objects so interesting deserves the Attention & Applause of the Learned and Studious when they are Published,
          and beg to have the honour to be Your Excellys. most Obt. Humbe. Servt.
          
            John Stuart Kerr
          
        